IN THE SUPREME COURT OF THE STATE OF DELAWARE

    AMY ROBINSON,1                                §
                                                  §   No. 64, 2019
           Respondent Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CK18-01638
    PAISLEY CHEADLE,                              §   Petition No. 18-10801
                                                  §
           Petitioner Below,                      §
           Appellee.                              §

                               Submitted: May 24, 2019
                               Decided:   June 7, 2019

                                            ORDER

         On April 22, 2019, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

her failure to pay the Family Court filing fee and transcript fee. After the appellant

failed to arrange for redelivery of the certified mailing, the notice was sent by first

class mail on May 13, 2019. The appellant failed to respond to the notice to show

cause within the required ten-day period. Dismissal of this action is therefore

deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                       2